Per Curiam.
This is an appeal from a judgment of the district -court of Ward county in a contest proceeding over the election held in 1908, on the creation of the county of Burke from a portion of Ward county. The defendants and respondents had judgment in the trial court, which held that such county did not receive sufficient votes at such election to establish it.
The facts are identical with those presented in the case of Fitzmaurice against the same defendants, the opinion in which has been *635filed this day, with the exception that the apparent majority against the creation of Burke county was less than that against the creation of Benville county, and our decision in that case would not only govern us in the case at bar, but, in addition, counsel, after the 'submission of the case, filed a stipulation in writing whereby it was agreed -that the decision should be rendered in this case that is made in the Ben-ville county case.
Discovering, on the findings and judgment, no reason to the contrary, the judgment of the district court is accordingly reversed and that ’court is directed to enter its judgment in favor of the contestant and on the lines described in the findings of the trial court.
For the reason stated in the Benville county case the remittitur will be transmitted to the District Court forthwith.
All concur.